 



EXHIBIT 10.1

AGREEMENT

     This AGREEMENT is dated as of April 14, 2005 by and between Berliner
Effektengesellschaft AG (“Seller”) and Ladenburg Thalmann Financial Services
Inc. (“Company” or “Purchaser”).

RECITALS:

     A. Seller desires to sell 4,620,501 shares of Common Stock (the “Shares”)
of the Company to Purchaser; and

     B. Purchaser desires to purchase the Shares from Seller on the terms and
conditions set forth in this Agreement.

     IT IS AGREED:

     1. Purchase and Sale of Shares.

          (a) Subject to the terms and conditions herein, Seller hereby sells
the Shares to Purchaser and Purchaser hereby purchases the Shares from Seller
for a purchase price of $1,155,125.25 ($0.25 per share) (“Purchase Price”).

          (b) Simultaneous with the execution of this Agreement:

               (i) Seller is delivering to Purchaser certificates representing
the Shares (“Certificates”) duly endorsed for transfer of the Shares to
Purchaser, or with appropriate stock powers, in either case with signature
medallion guaranteed.

               (ii) Purchaser is paying the Purchase Price to Seller by wire
transfer of immediately available funds to an account designated by Seller.

     2. Representations of Seller. Seller represents and warrants to Purchaser
as follows:

          (a) Seller is the record and beneficial owner of, and has good and
marketable title to, the Shares, free and clear of all liens, security
interests, charges, claims, restrictions and other encumbrances, subject to
securities laws restrictions. Seller has not granted to any person or entity any
options or other rights to buy, or proxies or other rights to vote, the Shares.
No other person or entity has any interest in the Shares of any nature.

          (b) Seller has full legal power to execute and deliver this Agreement
and to perform its obligations hereunder. All acts required to be taken by
Seller to enter into this Agreement and to carry out the transactions
contemplated hereby have been properly taken; and this Agreement constitutes a
legal, valid and binding obligation of Seller, enforceable in accordance with
its terms.

          (c) Seller has reviewed the Company’s filings with the Securities and
Exchange Commission since January 1, 2004, including the following recent
filings by the Company:

 



--------------------------------------------------------------------------------



 



               (i) Annual Report on Form 10-K for the fiscal year ended
December 31, 2004;

               (ii) Definitive Proxy Statement, dated December 13, 2004;

               (iii) Current Report on Form 8-K, dated March 4, 2005, reporting
the hiring of Mark Klein as the Company’s CEO;

               (iv) Prospectus, dated March 11, 2005;

               (v) Current Report on Form 8-K/A, filed March 14, 2005, reporting
the closing of the Company’s previously announced debt conversion and private
placement and Mr. Klein’s purchase of $1,000,000 of shares of common stock at
$0.45 per share;

               (vi) Current Report on Form 8-K, dated March 22, 2005, reporting
the resolution of an informal investigation by the National Association of
Securities Dealers, Inc. into activities of the Company’s subsidiaries and
certain of its employees; and

               (vii) Current Report on Form 8-K, dated March 25, 2005, reporting
the hiring of Michael Philipps as the Head of the Institutional Sales Trading
Desk of Ladenburg Thalmann & Co. Inc. and Mr. Philipps’ purchase of $450,000 of
shares of common stock at $0.45 per share.

          (d) Seller has been given an opportunity to ask questions and receive
answers from the officers and directors of the Company and to obtain any
additional information from the Company which Seller requires. All such
questions have been answered and all such information has been provided.

     3. Representations and Warranties of Purchaser. Purchaser hereby represents
and warrants to Seller that Purchaser has full legal power to execute and
deliver this Agreement and to perform its obligations hereunder. All acts
required to be taken by Purchaser to enter into this Agreement and to carry out
the transactions contemplated hereby have been properly taken; and this
Agreement constitutes a legal, valid and binding obligation of Purchaser
enforceable in accordance with its terms.

     4. Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Florida without giving effect to
principles of conflicts of law.

     5. Headings. The headings contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

     6. Counterparts. This Agreement may be signed in counterparts which, taken
together, shall constitute one Agreement.

     7. Further Assurances. The parties hereto agree to promptly take such steps
as may be necessary to effectuate the purposes and intent of this Agreement.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

     
SELLER:
  PURCHASER:
 
   
BERLINER EFFEKTENGESELLSCHAFT AG
  LADENBURG THALMANN FINANCIAL SERVICES INC.
 
   
By: /s/ Holger Timm
  By: /s/ Salvatore Giardina
 
   
Name: Holger Timm
  Name: Salvatore Giardina
Title: Chief Executive Officer
  Title: Chief Financial Officer
Address: Kurfürstendamm 119
  Address: 590 Madison Avenue
               10711 Berlin
                  New York, New York 10022
               Germany
   

3